DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered.

	
Status of Claims
Claim(s) 1-14 and 21-26 is/are pending of which Claim(s) 1 is/are presented in independent form. Claims 6 withdrawn.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Previous 112b claim rejection for claim 23 withdrawn.

Response to Arguments
Argument:
	Applicant asserts that Pamplin does not disclose the new amendments such that the “upper wire segment” is entirely above a longitudinal midline and the “lower wire segment” is entirely below the longitudinal midline (Remarks Pages 7-9).
	Examiner’s Response:
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Firstly for note, see updated rejection below wherein Pamplin has been interpreted to read the amended language. For further explanation, as seen in Annotated Figures A and B below the first wire element 40 can be seen wherein the current interpretation of the “upper wire segment” and the “lower wire segment” of this single first wire element is that the “upper wire segment” is the discontinuous portion of the first wire segment that lies entirely above the drawn longitudinal midline and that the “lower wire segment” is the discontinuous portion of first wire element 40 entirely below the drawn longitudinal midline. For further note, “segment” is defined as “a portion cut off from a geometric figure by one or more points, lines, or planes: such as” by Merriam Webster [https://www.merriam-webster.com/dictionary/segment] wherein in this case the fire wire segment (a geometric figures) has been cut off into two halves (upper and lower) by the longitudinal midline. As such, Examiner finds that Pamplin still anticipates newly amended claim 1.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13, 21, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamplin (US 20160175179 A1).
Regarding claim 1, Pamplin discloses a wearable compression appliance 10 (See Figures 1-7B and [0140], also see Abstract) comprising: 
an elongated wrap portion 20 (See Figures 1-3a, see Annotated Figure A below) extending longitudinally between a first end portion 16a (See Annotated Figure A and Figure 3A) and a second end portion 16b (See Annotated Figure A and Figure 3A) of the compression appliance 10, the wrap portion including a first zone (See Annotated Figure A) and a second zone (See Annotated Figure B),
wherein the first zone includes the first end portion 16a and the second zone includes the second end portion 16b (See Annotated Figure A);
a first wire element 40 (See Figures 1-3A, see [0118] wherein the memory material is provided in wire form), the first wire element 40 being a single continuous length of wire (See Annotated Figure A, wherein the wire element 40 is a single continuous length of wire) embedded in the wrap portion 20 in a looped arrangement (See Figure 3A and [0163] wherein the first wire element 40 is engaged into the grooves of the first strut 21a, and [0156] the first and second ends of the first wire element 40 are attached to terminals 30/32; therefore the first wire element 40 is “embedded” as “embedded” means “To cause to be an integral part of a surrounding whole” [https://www.thefreedictionary.com/embedded] and herein the wire element 40 is integrally attached to the surrounding wrap portion 20, and as seen in Figure 3 and Annotated Figure A the wire element 40 makes a loop at the first end 16a thereof) such that the first wire element 40 includes both an upper wire segment (See Annotated Figure A and Annotated Figure B, wherein the indicated “upper wire segment” is the discontinuous portion of the first wire element 40 that resides above the longitudinal midline) that extends along a longitudinal length and entirely above a longitudinal midline of the wrap portion 20 (See Annotated Figure A and Figure 3, wherein the wire 40 extend along the long length of the wrap portion 20; See Annotated Figure B, wherein the indicated “upper wire segment” is the discontinuous portion of the first wire element 40 that resides solely above the longitudinal midline thus being entirely above the longitudinal midline) and a lower wire segment (See Annotated Figure A and Annotated Figure B, wherein the indicated “lower wire segment” is the discontinuous segment of the first wire element 40 that solely resides below the drawn longitudinal midline; See Annotated Figure B, wherein the indicated “lower wire segment” is the discontinuous portion of the first wire element 40 that resides below the longitudinal midline thus being entirely below the longitudinal midline) that extends along the longitudinal length and entirely above the longitudinal midline of the wrap portion 20 (See Annotated Figure A and Figure 3), and the upper wire segment is spaced apart from the lower wire segment (See Annotated Figure A wherein the upper and lower wire segments are most often spaced apart from each other with a distance between them) such that the upper wire segment and lower wire segment are parallel to each other in the first zone (See Annotated Figure A, wherein there is a portion of the upper wire segment and the lower wire segment, indicated with arrows, in which they are parallel to each other); and 
wherein a first distance between the upper wire segment and lower wire segment in the first zone (See Annotated Figure A, wherein the first zone contains upper and lower wire segments of the wire element 40 such that there is a first distance therebetween in this zone as indicated in the annotation) is smaller than a second distance between the upper wire segment and lower wire segment in the second zone (See Annotated Figure A, wherein the second zone also contains upper and lower wire segments of the wire element 40 such that there is a second distance therebetween in this zone, such that as seen in Annotated Figure A the first zone contains a first distance between the segments that is smaller than the second distance in the second zone).

    PNG
    media_image1.png
    589
    1073
    media_image1.png
    Greyscale

Regarding claim 2, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the first wire element 40 comprises a shape-memory alloy material (see [0141] wherein 40 is noted to be a “shape memory alloy”).
Regarding claim 3, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses an electronic assembly 50 that includes a controller 50 (See Figure 4) configured to actuate the first wire element 40 and reduce the effective length of the first wire element 40 (see [0151] wherein the controller 50 applies current to the shape memory alloy/wire 40, see [0110, 0194] wherein when the first element 40, in the form of shape memory alloy, receives current then it is actuated to have a contraction, reduction, in length).
Regarding claim 5, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses a neck region (See Annotated Figure A, wherein the “neck region” is pointing to the squared out region of the wrap portion 20) disposed between the first zone and the second zone of the wrap portion 20 (See Annotated Figure A, wherein this region is between the indicated zones), the neck region including a first lateral width (See Annotated Figure A, wherein the “width” of the neck region is the width from the left to right of the boxed region) that is smaller than a width of both the first zone and the second zone (See Annotated Figure A, wherein the neck region has a smaller width than the first and second zones, wherein the “width” is the distance of from left to right ends of the zones).
Regarding claim 7, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and the lower wire segment (See Annotated Figure A) are parallel to each other in the second zone (See Annotated Figure A, wherein in the indicated second zone there are portions wherein the upper and lower wire segments are parallel to each other).
Regarding claim 8, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and lower wire segment (See Annotated Figure A) are joined together at a loop terminus embedded in the first end portion 16a (See Annotated Figure A and Figure 3 wherein at the first end portion 16a the upper wire and lower wire segments are form a “D” shaped loop terminus, wherein [0163] states that the first wire element 40 is engaged into the grooves of the first strut 21a, and “embedded” means “To cause to be an integral part of a surrounding whole” [https://www.thefreedictionary.com/embedded] therefore the loop terminus is “embedded” as the wire is integrally engaged into the wrap portion 20 groove).
Regarding claim 9, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the second zone has a greater length than the first zone (See Annotated Figure A, wherein the indicated second zone has a longer length in the longitudinal direction of the wrap 20 than the first zone’s length in the longitudinal direction).
Regarding claim 10, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the first zone and second zone (See Annotated Figure A) are designed to overlap when the compression appliance 10 is wrapped around a body part while the first wire element 40 extending through the first zone remains spaced apart from the first wire element 40 in the second zone (See Annotated Figure A and further see [0086-0089] wherein the wrap portion (flex frame) 20 has flexible “spring links” in order to allow the wrap portion 20 to be able to flex and be generally flexible, thus the wrap portion 20 is designed to be able flex and is thus capable of being flexed such that the first and second zones as indicated in Annotated Figure A could overlap each other when the appliance 10 is wrapped a body part, as seen in Figure 2).
Regarding claim 11, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the wrap portion 20 comprises an elastic textile material (see [0147] wherein the wrap portion 20 comprises a fabric cover, and see [0066] wherein the fabric cover is made of a woven (thus textile) elastic material).
Regarding claim 13, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and the lower wire segment are arranged symmetrically about a midline extending along the longitudinal length of the wrap portion 20 (See Annotated Figure B below, wherein the upper wire segment and lower wire segment are arranged symmetrically about the indicated longitudinal midline).

    PNG
    media_image2.png
    480
    1073
    media_image2.png
    Greyscale

Regarding claim 21, Pamplin discloses the invention of claim 3 above.
Pamplin further discloses wherein the controller 50 is configured to apply a current to the first wire element 40 (see [0143]) to reduce the effective length of the first wire element 40 (see [0151] wherein the controller 50 applies current to the shape memory alloy/wire 40, see [0110, 0194] wherein when the first element 40, in the form of shape memory alloy, receives current then it is actuated to have a contraction, reduction, in length); and 
wherein the controller 50 is configured to remove the current to cause the first wire element 40 to return to an initial length (see [0110, 0149-0150, 0204] wherein the controller 50 is configured to turn off and on current, thus able to remove the current at which the first wire element 40 would return to its initial length).
Regarding claim 23, Pamplin discloses the invention of claim 5 above.
Pamplin further discloses wherein spacing between the upper wire segment and the lower wire segment widens from the first distance to the second distance at the neck region (See Annotated Figure A, wherein within the indicated “neck region” there is a same “first distance” and same “second distance” as in the zones, such that the spacing between the upper wire segment and lower wire segment in this neck region widens from the smaller “first distance” to the larger “second distance”).
Regarding claim 24, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses when the compression appliance 10 is wrapped around a body part (as seen in Fig. 2), four pathways of compressive stimulation are provided (See Annotated Figure A, wherein there is: the upper wire segment in the first zone being a first pathway, the upper wire segment in the second zone being a second pathway, the lower wire segment in the first zone being a third pathway, and the lower wire segment in the second zone being a fourth pathway; wherein these are “compressive stimulation” pathways as the wire element 40 is able to contract and apply compression [0044]).
Regarding claim 25, Pamplin discloses the invention of claim 24 above.
Pamplin further discloses wherein the four pathways of compressive stimulation are defined by the upper wire segment in the first zone, the upper wire segment in the second zone, the lower wire segment in the first zone, and the lower wire segment in the second zone (See Annotated Figure A).
Regarding claim 26, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and the lower wire segment extend substantially entirely along the longitudinal length of the wrap portion 20 (See Annotated Figure A, wherein the wire 40 and thus its upper and lower wire segments extends the substantial distance along the longitudinal length of the wrap portion 20 from the first end to the second end portions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin (US 20160175179 A1) in view of Rizzo (US 20190274372 A1).
Regarding claim 4, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses an electronic assembly 52 (See Figures 2 and 4, [0170] wherein there is a microprocessor 52 which is an electronic assembly of parts) being disposed in a housing (see [0075] wherein the microprocessor may be in the form of a laptop which inherently has a housing in the form of an external shell covering the processor components).
Pamplin does not disclose the electronic assembly 52 being disposed in a housing unit embedded at least partially in the second end portion.
However, Rizzo teaches an analogous compression device in the form of an analogous wrap portion 100 (See Figure 1) with an analogous shape memory alloy system (Nitinol wires/engine wherein Nitinol is a shape memory alloy, see Figure 2) controlled by an analogous controller 210 (See Figure 2) and an analogous microprocessor 215 wherein Rizzo teaches that there may be an analogous control interface 300 (See Figure 3 and [0060]) to instruct the microprocessor 215 to implement a predetermined sequence and pattern of compression based on a selected compression profile (see [0060]) wherein this analogous control interface 300 may be embedded into the wrap portion 100 and includes selectable buttons 305/310/315 (see [0060]), wherein providing this embedded interface with buttons enables the user to easily provide basic instructions to the microprocessor ([0060]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic assembly 52 of Pamplin to have been embedded into the wrap portion 20 and included the control interface 300 with selectable buttons 305/310/315 as taught by Rizzo in order to easily enable the user to provide basic instructions to the microprocessor (Rizzo [0060] and Figure 3), thus embedding the assembly 52 into the wrap portion 20. 
Pamplin as modified by Rizzo does not disclose the electronic assembly 52 being embedded into second end portion 16b of the wrap portion 20.
However, the wrap portion 20 of Pamplin in view of Rizzo only contains three portions (see Figure 3): the first end portion 16a, second end portion 16b, and the midsection of 20 (See Figure 3) for placing/embedding new components into the wrap portion 20. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try embedding the electric assembly 52 of Pamplin in view of Rizzo into the second end portion 16b as there are finite options available where to embed this component, also it is further noted that the instant specification of the Application discusses this embedding in paragraph [0060] wherein there is a lack of criticality applied to having this electronic assembly in the second end portion, therefore it would have been even further obvious to have embedded this electronic assembly 52 into the second end portion 16b of Pamplin in view of Rizzo as a matter of design choice as “Rearrangement of Parts” MPEP 2144(VI)(C) holds that shifting the placement of parts is a matter of design choice/held unpatentable if the location of that specific part does not hold significance to the operation of the device.
Regarding claim 12, Pamplin discloses the invention of claim 1 above.
Pamplin discloses a control interface 50 (a controller 50, see Figure 4 and [0151]), the control interface 50 configured to instruct a microprocessor 52 (Figure 4 and [0170], the controller 50 includes a microprocessor, [0171] microprocessor is instructed to do tasks) to implement a predetermined sequence and pattern of compression based on a selected compression profile (see [0172-179] and [0206-0214] and Figures 7A-7B wherein the microprocessor can control the wire element 40 to provide a predetermined sequence pattern of compression based on the preset selected profile of the device).
Pamplin does not disclose the control interface embedded in the wrap portion, the control interface including selectable buttons.
However, Rizzo teaches an analogous compression device in the form of an analogous wrap portion 100 (See Figure 1) with an analogous shape memory alloy system (Nitinol wires/engine wherein Nitinol is a shape memory alloy, see Figure 2) controlled by an analogous controller 210 (See Figure 2) and an analogous microprocessor 215 wherein Rizzo teaches that there may be an analogous control interface 300 (See Figure 3 and [0060]) to instruct the microprocessor 215 to implement a predetermined sequence and pattern of compression based on a selected compression profile (see [0060]) wherein this analogous control interface 300 may be embedded into the wrap portion 100 and includes selectable buttons 305/310/315 (see [0060]), wherein providing this embedded interface with buttons enables the user to easily provide basic instructions to the microprocessor ([0060]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 50 of Pamplin to have been embedded into the wrap portion 20 and included selectable buttons 305/310/315 as taught by Rizzo in order to easily enable the user to provide basic instructions to the microprocessor (Rizzo [0060] and Figure 3).
Regarding claim 22, Pamplin discloses the invention of claim 3 above.
Pamplin does not disclose wherein the controller is retained within a pocket in the wrap portion.
However, Rizzo teaches an analogous compression appliance 100 (title, Figure 1) comprising an analogous wrap portion 110 (Fig. 1 and [0036], “textile wrap 110”) and analogous wire element ([0037, 0043] shape memory wire) connected to an analogous controller 105 ([0036] “controller assembly 105”), wherein the controller 105 is retained within a pocket in the wrap portion 110 (see [0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 50 of Pamplin to be retained within a pocket in the wrap portion 20 as taught by Rizzo in order to provide the controller with a secured and stable position in the compression device (Rizzo [0043]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/9/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786